 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 --------------------------------------------------------------   X
                                                                  :
 JASMIN R. FRANCIS, Individually and on Behalf                    :
 of All Others Similarly Situated,                                :
                                                                  : MEMORANDUM DECISION
                                      Plaintiff,                  : AND ORDER
                                                                  :
                       - against -                                : 18-cv-6955 (BMC)
                                                                  :
 GENERAL REVENUE CORPORATION,                                     :
                                                                  :
                                      Defendant.                  :
                                                                  :
 --------------------------------------------------------------   X
COGAN, District Judge.

        Plaintiff moves to amend her complaint in this Fair Debt Collection Practices Act

(“FDCPA”) case. Although fact discovery has closed, the Court will permit plaintiff to amend

her complaint in certain respects, as the permitted amendments would neither unfairly prejudice

defendant nor necessarily result in futile claims.

                                                 BACKGROUND

        As alleged in the complaint, plaintiff took out a $3,729.21 personal student loan from

Cornell University. In the contract between plaintiff and Cornell, plaintiff promised “to pay all

attorney’s fees and other reasonable collection costs and charges necessary for the collection of

any amount not paid when due.” Around eight years later, defendant sent plaintiff a debt

collection letter on behalf of Cornell, attempting to collect $6,720.17. In the letter, the

outstanding balance was itemized as follows:

        Principal:                   $3,729.21
        Interest:                    $1,292.58
        Penalty/Late:                $18.34
        Collection Costs:            $1,680.04
        Other Charges:               $0.00
        Total:                       $6,720.17
        In her first amended complaint, plaintiff claims that “Defendant engaged in unfair and

deceptive acts and practices, in violation of 15 U.S.C. §§ 1692f(1), 1692e(3), and 1692e(10),”

attaching a copy of defendant’s debt collection letter. In plaintiff’s portion of the joint letter

submitted by the parties at the start of the lawsuit, she elaborates on her complaint, saying that

        [t]he underlying contract with Cornell University provides for attorney’s fees and
        reasonable costs of collection. Here, Defendant is seeking costs of collection
        totaling over 40% of the debt which is simply not reasonable. Further, Defendant
        is seeking to collect an erroneous ‘Penalty/Late’ fee which is also not authorized
        by contract.

        Discovery has ended, but plaintiff represents that three “key facts were not known until

uncovered” at the end of discovery: “that Defendant’s collection fee continues to rise based on

the accrual of interest, that Defendant seeks a collection fee which is even greater than the

contract it hopes to rely on and that the collection fee owed by Plaintiff could and would in fact

decrease as time went on as shown by the Williams [&] Fudge 1 collection letter.” Plaintiff asks

leave to amend her complaint to incorporate these new facts, which would supplement both her

individual and class allegations.

        If the Court permits the requested amendments, plaintiff complaint would encompass the

following theories of liability: (1) defendant’s attempt to collect the $18.34 late fee violates 15

U.S.C. § 1692f(1) because that charge was not “expressly authorized by the agreement creating

the debt or permitted by law”; (2) an initial collection cost of $1,680.04 – as 45% of the principal

– does not represent “reasonable collection costs,” and thus violates the contract; (3) the levying

of collection costs that automatically rise along with accruing interest was not expressly

authorized by the contract and is beyond the expectations of the proverbial “least sophisticated


1
 As gleaned from plaintiff’s proposed amendments, Williams & Fudge, Inc. is another debt collector that took over
plaintiff’s account in place of defendant. It seems defendant “returned Plaintiff’s account to Cornell University”
after this case commenced.


                                                        2
consumer”; (4) basing the collection costs on a “contingency structure” between defendant and

Cornell is neither “necessary for the collection” of plaintiff’s debt nor expressly authorized by

plaintiff’s contract with Cornell; (5) the collection fee of $1,680.04 was also unnecessary under

the contingency structure because that structure called for a 33.33% contingency but the

collection fee actually represents 33.33333 (repeating) % of the total debt; (6) including the

collection costs in the letter was misleading under 15 U.S.C. § 1692e because a contingency fee

cannot be ascertained until the debt is actually collected, and there was a chance that plaintiff

could have negotiated a lower settlement on the principal; and (7) representing the collection

costs as “owed” was also misleading because a subsequent debt collector assigned to plaintiff’s

account sought a lower collection fee.

                                          DISCUSSION

       Under Federal Rule of Civil Procedure 15, a party may amend its pleadings once as

matter of course, and after that only with the opposing party’s consent or leave of court. “The

court should freely give leave when justice so requires.” Id. Indeed, “[i]n the absence of any

apparent or declared reason – such as undue delay, bad faith or dilatory motive on the part of the

movant, repeated failure to cure deficiencies by amendments previously allowed, undue

prejudice to the opposing party by virtue of allowance of the amendment, futility of amendment,

etc. – the leave sought should, as the rules require, be ‘freely given.’” Foman v. Davis, 371 U.S.

178, 182 (1962).

       “In examining the circumstances which might justify not granting plaintiff this

opportunity to be heard on the merits, the trial courts should normally focus on the resultant

prejudice to defendant.” Middle Atlantic Utils. Co. v. S. M. W. Dev. Corp., 392 F.2d 380, 384




                                                  3
(2d Cir. 1968). Furthermore, “unless the motion either was made in bad faith or will prejudice

defendant, delay by itself is not enough to deny the requisite relief.” Id.

       A court may also deny a proposed amendment as futile “if it could not withstand a

motion to dismiss.” Advanced magnetics, Inc. v. Bayfront Partners, Inc., No. 92 Civ. 6879, 1994

WL 324018, at *2 (S.D.N.Y. July 6, 1994) (citing Leonelli v. Pennwalt Corp., 887 F.2d 1195,

1198-99 (2d Cir. 1989)). “The Proposed Amended Complaint may therefore be scrutinized as if

defendants’ objections to the amendments constituted a motion to dismiss under Fed. R. Civ. P.

12(b)(6).” Journal Pub. Co. v. Am. Home Assur. Co., 771 F. Supp. 632, 635 (S.D.N.Y. 1991).

Ultimately, “[i]f the underlying facts or circumstances relied upon by a plaintiff may be a proper

subject of relief, he ought to be afforded an opportunity to test his claim on the merits.” Foman,

371 U.S. at 182.

       Defendant argues that I should deny the amendments on four separate grounds. First, that

because plaintiff’s claims can be decided as a matter of law, “all of the information needed to

resolve Plaintiff’s claim[s] was available at the outset of the litigation.” But this argument is a

double-edged sword as it also compels the conclusion that defendant has all the information it

needs, and none of the amendments would raise new issues of fact bearing on the outcome of this

case that defendant would need to explore. I cannot therefore deny the amendments on this basis

when there would be no prejudice to the defense.

       Second, defendant argues that at least two of the three “so-called” new facts upon which

plaintiff bases her amendments were known to plaintiff well before the close of discovery.

Defendant avers that one of these three facts was discernable from its contract with Cornell,

which plaintiff was provided at the start of litigation. And another of the three facts – that

Williams & Fudge, Inc. sought a lower collection cost than defendant sought – was known by




                                                  4
plaintiff at least two months prior to the close of discovery, but plaintiff only served a subpoena

on Williams & Fudge six days before the close of discovery. Even if plaintiff was in some way

aware of these facts at an earlier date, defendant does not explain why their addition in the

complaint would cause prejudice sufficient to preclude the amendments. Unless defendant can

point to some specific evidence of bad faith or intentional delay, I see no reason sufficient to

disallow the amendments on this basis under the permissive standards of Rule 15.

       Third, defendant argues that all of the proposed amendments would prejudice defendant

because plaintiff “seeks to add three new classes, all of which will require GRC to engage in

additional class discovery.” But defendant subsequently concedes that it “has not yet engaged

in” any substantial class discovery, presumably meaning that any additional work created by the

amendments can be combined with the rest of class discovery without any significant disruption.

If anything, defendant can only claim that the new class allegations would prolong discovery a

bit. However, “delay by itself is not enough to deny the requisite relief.” See Middle Atlantic

Utils. Co., 392 F.2d at 384.

       Finally, defendant argues that the none of the amendments would result in the allegation

of facts that would constitute a violation of the FDCPA – in other words, the amendments would

be futile. According to defendant, the amendments would amount to three additional theories of

liability under the FDCPA:

       (1) GRC’s collection costs were unreasonable because they were based, in part,
       on accruing interest; (2) GRC sought to collect more in collection costs than
       provided for by the contract between GRC and Cornell; and (3) GRC represented
       that the balance Plaintiff owed would increase, but a subsequent debt collector
       sought to collect less than GRC.
It seems to me that the first and second of these theories state claims under the FDCPA.

       Pursuant to 15 U.S.C. § 1692f(1), a debt collector violates the statute by seeking to

collect “any amount (including any interest, fee, charge, or expense incidental to the principal


                                                 5
obligation) unless such amount is expressly authorized by the agreement creating the debt or

permitted by law.” The first theory, according to plaintiff’s formulation, is that the contract did

not expressly authorize collection costs that would increase along with interest. And the second

theory is that the collection costs weren’t “necessary” for the collection of plaintiff’s debt, as

required by the contract, because they were higher than the figure upon which they were

supposed to be based – leading to an undeserved windfall for defendant, however miniscule.

The merit of each of these theories rests upon, at least, an interpretation of the contracts between

Cornell and plaintiff and Cornell and defendant, and thus neither would be futile at a 12(b)(6)

posture.

       However, the third theory – that because a subsequent debt collector sought less in

collection fees than defendant sought, and therefore defendant’s representation that plaintiff

owed a certain amount for collection fees was misleading – does fail to state a claim. Plaintiff

contends that because the fees declined under a different collection agency, defendant’s

“[r]representing the fee as owed, as opposed to an estimate, proved to be false, and therefore

deceptive.” But it cannot be that a debt collector must anticipate that another agency would take

over the pending account and charge different collection costs. Plaintiff does not allege that

defendant lied about the costs it was seeking, and she cannot validly state a claim for deception

when defendant both accurately and in good faith represented the fees it was, or would be,

seeking to collect. Indeed, I can’t think of another way of sending a debt collection letter than by

listing the debt sought to be collected at a certain point in time. The only alternative would be

not to list the anticipated collection costs in the letter, which would invariably result in a separate

FDCPA lawsuit for withholding that information.




                                                   6
       Therefore, I am going permit plaintiff to amend her complaint to include allegations

about (1) defendant’s collection fee rising based on the accrual of interest; and (2) defendant

seeking a collection fee greater than that provided for in its contract with Cornell. But I will not

permit plaintiff to amend her complaint to include allegations regarding the fees charged by

Williams & Fudge.

                                         CONCLUSION

       Plaintiffs’ [28] motion amend her complaint is granted in part and denied in part.

SO ORDERED.
                                       Digitally signed by
                                       Brian M. Cogan
                                                      U.S.D.J.

Dated: Brooklyn, New York
       January 23, 2020




                                                  7
